Case 1:19-cv-01649-PKC-ST Document 38 Filed 04/20/20 Page 1 of 14 PageID #: 242



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
 HERLINDA FRANCISCO, on behalf of herself,
 FLSA Collective Plaintiffs and the Class

                                    Plaintiff,
                                                                   REPORT AND
                                                                   RECOMMENDATION
         -against-
                                                                   19-CV-1649 (PKC) (ST)

 NY TEX CARE, INC. d/b/a GREEN & WHITE
 DRY CLEANER, and INSUN YUN,

                                     Defendants.
 --------------------------------------------------------------X
 TISCIONE, United States Magistrate Judge:
         Plaintiff Herlinda Francisco filed suit against Defendants NY Tex Care (“Tex Care”),

 Inc., doing business as Green & White Dry Cleaners, and Insun Yun for alleged violations of the

 Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201 et seq., the New York Labor Law
 (“NYLL”), N.Y. Lab. Law §§ 190 et seq., and the Family Medical Leave Act (“FMLA”), 29

 U.S.C. §§ 2601 et seq. Compl. ¶¶ 1–2. Ms. Francisco seeks to recover an award of unpaid

 regular and overtime wages, spread of hours wages, and liquidated damages. Compl. ¶ 14. Ms.

 Francisco now moves the Court to conditionally certify a collective action. See Mot. Certify,

 ECF No. 31. This Court recommends that the Motion to Certify be GRANTED in part and
 DENIED in part.

     A. Factual Background

         Ms. Francisco alleges that she was employed from September 2017 through January 2019

 at Tex Care, a commercial laundry and dry-cleaning plant located in Queens County. Compl. ¶

 23; Yun Aff. ¶ 2, ECF No. 34. Tex Care provides a dry-cleaning service for dry-cleaning stores

 that do not have their own dry-cleaning equipment. Yun Aff. ¶ 10. Tex Care drivers pick up

 clothing to be cleaned, and then return the clothing on the same day after it has been dry-cleaned

 and pressed. Yun Aff. ¶ 10. Defendant Insun Yun is the sole shareholder and officer of Tex

 Care. Yun Aff. ¶ 2. Yun attested that dry clean pressers must “work until all the clothes that

                                                         1
Case 1:19-cv-01649-PKC-ST Document 38 Filed 04/20/20 Page 2 of 14 PageID #: 243




 were picked up that day are pressed.” Yun Aff. ¶ 10. Yun attested that “[t]here is no set time

 when their work is finished.” Yun Aff. ¶ 10. Yun attested as follows:
        There is no set time when [pressers’] work is finished. It varies each day
        according to how much laundry the dry-cleaning stores give to be cleaned and
        pressed. It changers [sic] from day to day. There is no average amount of
        clothes. It varies greatly from day to day because it is based on the amount of
        business the individual customers give to the retail stores.
 Yun Aff. ¶ 10.
        Ms. Francisco worked as a dry clean presser at Tex Care. 1 Francisco Decl. ¶ 1, ECF No.

 33. She alleges that she generally worked forty-seven hours a week over the course of six days.

 Francisco Decl. ¶ 4. She alleges that she “was not paid for five (5) hours that [she] worked per

 week because [her] time sheet was rounded to an average of forty-two (42) hours per week.”

 Francisco Decl. ¶ 4. She alleges that she was paid a base salary of $12.00 per hour from

 September 2017 to January 2018. Francisco Decl. ¶ 5. From January 2018 to April 2018,

 however, she received a raise to $13.50 per hour. Francisco Decl. ¶ 5. On April 15, 2018, she

 received a raise to $15.00 per hour. Francisco Decl. ¶ 5. Finally, on January 1, 2019, she

 received a raise to her final salary of $16.00 per hour until she left the position. Francisco Decl.

 ¶ 5.

        Ms. Francisco attests that she recalls “talking to Rodolfo and Manuel Sanchez at different

 times about how it was unfair that when we were asked to work more than our scheduled hours,

 our hours weren’t counted.” Francisco Decl. ¶ 6. She attests that they “would complain to each

 other during work that we weren’t paid for all hours worked.” Francisco Decl. ¶ 6. She attests

 that she recalls “talking to Manuel during lunch and we agreed that we should be paid for all of

 our worked hours, instead of the company only paying us for some of our recorded time.”

 Francisco Decl. ¶ 6.

        Ms. Francisco further attests that she “regularly observed and spoke with my co-workers

 about our wages and work. Such co-workers include, but are not limited to:

        1
                  This Court refers to the position of “dry clean presser” as simply “presser” throughout the
 opinion.
                                                      2
Case 1:19-cv-01649-PKC-ST Document 38 Filed 04/20/20 Page 3 of 14 PageID #: 244




 Francisco Decl. ¶ 2.

        Ms. Francisco also attests that she “was never paid spread of hours premium for any

 workday that exceeded ten (10) hours.” Francisco Decl. ¶ 7. She attests that she spoke with her

 colleagues and confirmed that they had not been paid spread of hours wages either. Francisco

 Decl. ¶ 7. Ms. Francisco also attests that she did not receive a wage and hour notice, nor did she

 receive wage statements during her employment. Francisco Decl. ¶¶ 8–9.

        Ms. Francisco filed the Complaint on March 22, 2019. See Compl. Defendant NY Tex

 Care was properly served on April 15, 2019 (Summons Returned, ECF No. 11) and Defendant

 Insun Yun was properly served on April 25, 2019, (Summons Returned, ECF No. 10) and filed

 their Answer on August 2, 2019. Answer, ECF No. 16. On November 22, 2019, Ms. Francisco

 filed the Motion to Certify FLSA Collective Action Pursuant to 29 U.S.C. § 216(b). Mot.

 Certify, ECF No. 31.

    B. Legal Standard

        Under the FLSA, an employee may sue on behalf of herself and other employees who are

 “similarly situated.” 29 U.S.C. § 216(b). Those “similarly situated” employees may opt-in to a

 collective action brought under the FLSA, and therefore become plaintiffs, by filing a written

 consent form with the Court. Varghese v. JP Morgan Chase & Co., No. 14-CV-1718 (PGG),

 2016 WL 4718413, at *5 (S.D.N.Y. Sept. 9, 2016); see 29 U.S.C. § 216(b).

        The conditional certification of an FLSA collective action is a discretionary exercise of

 the Court’s authority; it is useful as a case management tool, facilitating the dissemination of

 notice to potential class members. Myers v. Hertz Corp., 624 F.3d 537, 555 n.10 (2d Cir. 2010)

 (citing Hoffmann-La Roche Inc. v. Sperling, 493 U.S. 165, 169, 174 (1989)). Because it is
                                                  3
Case 1:19-cv-01649-PKC-ST Document 38 Filed 04/20/20 Page 4 of 14 PageID #: 245




 discretionary, a motion for conditional certification involves a “far more lenient” standard than a

 motion for class certification under Rule 23 of the Federal Rules of Civil Procedure. Feng v. Soy

 Sauce LLC, No. 15-CV-3058 (ENV) (LB), 2016 WL 1070813, at *2 (E.D.N.Y. Mar. 14, 2016).

        Courts in the Second Circuit apply a two-step process to determine whether an action

 should be certified as an FLSA collective action. Myers, 624 F.3d at 554–55. In the first step,

 the Court looks at the pleadings, affidavits, and declarations to determine whether the plaintiffs

 and potential opt-in plaintiffs are sufficiently “similarly situated” to issue notice and allow the

 case to proceed as a collective action through discovery. Id. at 555.

        The first step requires only a “modest factual showing” that plaintiffs and potential opt-in

 plaintiffs “together were victims of a common policy or plan that violated the law.” Id. (internal

 quotation marks and citations omitted). The standard of proof is low “because the purpose of

 this first stage is merely to determine whether ‘similarly situated’ plaintiffs do in fact exist.” Id.

 (emphasis in original) (internal citations omitted). Participants in a potential collective action

 need not have held identical jobs or been subject to identical treatment; rather, conditional

 certification is appropriate where all putative class members are employees of the same

 enterprise and allege the same types of FLSA violations. See Lin v. Benihana Nat’l Corp., 275

 F.R.D. 165, 173 (S.D.N.Y. 2011).

        If the plaintiffs satisfy this first step and are granted conditional certification, the Court

 will then, on a fuller record, determine whether the actual opt-in plaintiffs are in fact “similarly

 situated” to the named plaintiffs. Myers, 624 F.3d at 555. If the record reveals that the opt-in

 plaintiffs are not, then the Court may de-certify the collective action and the opt-in plaintiffs’

 claims could be dismissed without prejudice. Id.

        Despite the “low burden” at the first stage, a “plaintiff must provide some actual evidence

 of a factual nexus between him and the rest of the class he seeks to represent; conclusory

 allegations will not suffice.” Reyes v. Nidaja, LLC, No. 14-CV-9812, 2015 WL 4622587, at *2

 (S.D.N.Y. Aug. 3, 2015). “Declarations submitted in connection with motions for certification

 must allege facts showing such a nexus, not mere statements that others are similarly situated.”
                                                    4
Case 1:19-cv-01649-PKC-ST Document 38 Filed 04/20/20 Page 5 of 14 PageID #: 246




 Id.; see also Myers, 624 F.3d at 555. Courts in this district have consistently held that, “where a

 plaintiff bases an assertion of a common policy on observations of coworkers or conversations

 with them, he must provide a minimum level of detail regarding the contents of those

 conversations or observations.” Reyes, 2015 WL 4622587, at *3 (citing caselaw).

    C. Analysis

        1. Plaintiff Has Met Burden of Showing Similarly-Situated Employees

        Plaintiff contends that she has met the “modest factual showing” in order for the Court to

 certify an FLSA collective action. Plaintiff argues that the “detailed allegations in the Complaint

 and declarations show that all Covered Employees were subject to the same compensation

 scheme.” Mem. Supp. Mot., ECF No. 32 at 7. Further, Plaintiff argues that these allegations are

 “further corroborate[d]” by “Defendants’ deposition testimony.” Id. This Court agrees.

        Ms. Francisco bases her assertion that Defendants engaged in a common policy on her

 conversations with co-workers. She alleges the specific names of people with whom she spoke,

 see Francisco Decl. ¶ 2 (including names of five of her co-workers with whom she spoke about

 “our wages and work”), includes details about the time and place of those conversations, see

 Francisco Decl. ¶ 3 (alleging that conversations took place “at work and during lunch time”), and

 includes various details about the conversations, see Francisco Decl. ¶ 3 (alleging that they spoke

 about “our pay and how we were not getting paid for all of our hours”), see also Francisco Decl.

 ¶ 6 (stating that she spoke with two specific co-workers about “how it was unfair that when we

 were asked to work more than our scheduled hours, our hours weren’t counted”).

        Courts find that plaintiffs make the required showing for FLSA conditional certification

 where plaintiffs provide at least some level of factual detail with respect to similarly situated

 persons in the putative class. For instance, in Bittencourt v. Ferrara Bakery & Café Inc., 310

 F.R.D. 106 (S.D.N.Y. 2015), the Court found that a restaurant employee provided sufficient

 detail to establish that other waitstaff employees were similarly situated where the plaintiff-

 employee provided: (1) an affidavit from a similarly-situated employee who corroborated the

 named plaintiff’s unpaid minimum wage claim; and (2) the plaintiff and the other corroborating
                                                   5
Case 1:19-cv-01649-PKC-ST Document 38 Filed 04/20/20 Page 6 of 14 PageID #: 247




 employee identified other employees by name, alleging that other employees were also not paid

 the minimum statutory wage—and these statements were accompanied by explanations

 regarding the bases for their beliefs. Id. at 115. In particular, the plaintiff stated that he knew

 that other employees were similarly situated because he saw other employees’ paystubs and

 talked with other employees about their salary—and, albeit vague, the plaintiff provided dates on

 which the conversations took place and some information regarding the detail of those

 conversations. Id.; but see id. at 115–16 (allegations insufficient with respect to other, non-

 waitstaff employees in the putative class).

        Courts consistently deny conditional certification motions that are premised entirely on

 conclusory statements. In Sanchez v. JMP Ventures, L.L.C., No. 13-CV-7264 (KBF), 2014 WL

 465542, at *2 (S.D.N.Y. Jan. 27, 2014), the plaintiff alleged that he regularly worked in excess

 of 40 hours a week but was not paid overtime compensation as required by the FLSA. The

 plaintiff complained that the policies to which he was subjected were a “common practice” at his

 place of employment based on his “observations” and “conversations” with other employees. Id.

 The court found that the plaintiff had not met his burden based on the fact that he had not

 provided “any detail as to a single such observation or conversation.” Id.; see also Reyes, 2015

 WL 4622587, at *2 (denying conditional certification motion where plaintiff did not “identify

 any of the other employees by name or indicate the time or circumstances surrounding his

 observations” nor did the plaintiff “state that he had conversations with any other employee

 regarding their treatment, pay, job duties, or responsibilities.”).

        In this case, Plaintiff has alleged specific factual information regarding the basis of her

 belief that other employees are similarly situated. Plaintiff has alleged that she had multiple

 conversations with at least five other co-workers regarding Defendants’ failure to pay them for

 all of their hours worked. Plaintiff alleges that her co-workers also worked as pressers at Tex

 Care, a fact that is corroborated by Defendants’ affidavit in opposition. See Yun Aff. ¶ 6 (stating

 that “all five people named by Plaintiff in paragraph 5 of her supporting declaration also worked

 . . . as pressers”). Plaintiff alleges that she spoke with other employees about how Defendants
                                                    6
Case 1:19-cv-01649-PKC-ST Document 38 Filed 04/20/20 Page 7 of 14 PageID #: 248




 “adjust[ed] our time sheet so we were only paid for scheduled shift hours, not our actual hours

 worked.” Francisco Decl ¶ 3. Plaintiff refers to her co-workers by name, and includes some

 level of detail regarding when the alleged conversations took place. This case is unlike Sanchez,

 where the plaintiff alleged entirely conclusory statements in support of the notion that other

 employees are similarly situated.

        Plaintiff’s allegations are further bolstered by Defendants’ deposition testimony and

 Defendants’ affidavit submitted in opposition to the motion. During the deposition, Defendant

 Yun was asked, “Plaintiff says other employees had similar work schedules and received similar

 pay, that’s true, right?” Ex. C to Mem. Supp. Mot. (“Yun Dep.”) at 2:11–13, ECF No. 32-3. To

 which Yun said, “Yes.” Yun Dep. at 2:14. Yun further stated, “all my employees are treated the

 same way.” Yun Dep. at 3:8–9. It is also important to note that Yun consistently refers to

 pressers as a group—she states, “the pressers did not have a specific time when their shift

 ended.” Yun Aff. ¶ 10. Further, she attests that “the pressers need to work until all the clothes

 that were picked up that day are pressed.” Yun Aff. ¶ 10. By referring to pressers as a

 collective, by stating that they are all treated “the same way,” and by affirming that they all had

 similar work schedules and pay, Yun corroborates the notion that other pressers are similarly

 situated to Ms. Francisco.

        Although this Court considers Yun’s affidavit to the extent it provides background

 information or corroborates Plaintiff’s evidence, this Court disregards the affidavit to the extent

 that it requires us to weigh evidence or assess credibility. At the current stage, this Court does

 not “resolve factual disputes, decide substantive issues going to the ultimate merits, or make

 credibility determinations.” Lynch v. United Servs. Auto. Ass’n, 491 F. Supp. 2d 357, 368

 (S.D.N.Y. 2007); see Cohen v. Gerson Lehrman Grp., Inc., 686 F. Supp. 2d 317, 326 (S.D.N.Y.

 2010)); see also Colon v. Major Perry St. Corp., 12-CV-3788 (JPO), 2013 WL 3328223, at *5

 (S.D.N.Y. July 2, 2013) (“Defendants . . . may not defeat a court’s determination that Plaintiffs

 are similarly situated by submitting their own affidavits.” (citation omitted)). Accordingly, this

 Court disregards Defendant Yun’s affidavit to the extent it contains factual assertions that are
                                                   7
Case 1:19-cv-01649-PKC-ST Document 38 Filed 04/20/20 Page 8 of 14 PageID #: 249




 contrary to the affidavits in support of the motion.

        This Court finds Plaintiff’s allegations sufficient to support conditional certification.

        2. Proposed Notice

        Because this Court finds that certification is warranted, the next step is determining the

 form and contents of notice to prospective opt-in plaintiffs. District courts have the power to

 facilitate notice to prospective plaintiffs in an FLSA collective action. See Hoffmann-La Roche

 Inc. v. Sperling, 493 U.S. 165, 169–174 (1989); Glatt v. Fox Searchlight Pictures, Inc., 811 F.3d

 528, 540 (2d Cir. 2016). Courts use discretion to ensure that “putative plaintiffs receive

 ‘accurate and timely notice concerning the pendency of the collective action, so that they can

 make informed decisions about whether to participate.’” Bittencourt, 310 F.R.D. at 116 (quoting

 Fasanelli v. Heartland Brewery, Inc., 516 F. Supp. 2d 317, 323 (S.D.N.Y. 2007) (other citation

 omitted)). Accurate and timely notice fits with the “broad remedial purpose of the FLSA” and

 facilitates efficient judicial resolution of suits. Braunstein v. Eastern Photographic Labs, Inc.,

 600 F.2d 335, 336 (2d Cir. 1978).

        Plaintiff requests that notice be mailed to “all non-exempt laundry employees” who were

 employed by Defendants for the six-year period before the filing date of the suit. Defendants

 oppose the proposed notice on two grounds: first, they argue that the notice period is overbroad

 and instead request that the Court issue notice for a 2-year period; and, second, Defendants argue

 that the collective should be limited to “pressers” and not “all non-exempt laundry employees.”

 Mem. Opp. at 8–9, 11.

        The FLSA provides for a two-year statute of limitation on actions to enforce its

 provisions, unless the violation was willful, in which case the limitations period is extended to

 three years. 29 U.S.C. § 255(a); see also Sharma v. Burberry Ltd., 52 F. Supp. 3d 443, 461

 (E.D.N.Y. 2014). Plaintiff alleges willful violations in the Complaint. See Compl. ¶¶ 13, 18, 33,

 42. Despite Defendants’ suggestion, see Mem. Opp. at 9, these allegations are sufficient at the

 conditional certification stage to apply a three-year statute of limitations. See Valerio v. RNC

 Indus., LLC, 314 F.R.D. 61, 73–74 (E.D.N.Y. 2016) (“At the conditional certification stage,
                                                  8
Case 1:19-cv-01649-PKC-ST Document 38 Filed 04/20/20 Page 9 of 14 PageID #: 250




 allegations of willful conduct are sufficient to apply the three-year statute of limitations for

 purposes of certifying the class.”).

        NYLL claims are subject to a longer, six-year statute of limitations. NYLL § 198(3).

 Courts are split on whether to allow a three- or six-year notice period for FLSA collective

 actions. See Cohan v. Columbia Sussex Mgmt., LLC, No. 12-CV-3203 (JS) (AKT), 2013 WL

 8367807, at *9 (E.D.N.Y. Sept. 19, 2013) (collecting cases that authorize a six-year notice

 period), adopted by, 2016 WL 1045532 (E.D.N.Y. Mar. 15, 2016); but see Hamadou v. Hess

 Corp., 915 F. Supp. 2d 651, 668 (S.D.N.Y. 2013) (authorizing notice for three-year period);

 Barry v. S.E.B. Serv. of New York, Inc., No. 11-CV-5089 (SLT) (JMA), 2013 WL 6150718, at

 *10 (E.D.N.Y. Nov. 22, 2013) (same). Despite the conflicting authority, this Court continues to

 find a three-year notice period to be the better approach:
        [T]he longest applicable limitations period to plaintiffs' FLSA claim is three years
        if willful violations are established. 29 U.S.C. § 255(a). Thus, any potential
        plaintiff whose claim is more than three years old has a state law claim only. In
        the absence of diversity and a claim for damages in excess of $75,000 (which
        seems unlikely), the Court would have no subject matter jurisdiction over claims
        that are more than three years old since such claims would be pure state law
        claims. There is no reason to provide an opt-in notice to a plaintiff whose claims
        could not be asserted in this Court.
 Jing Fang Luo v. Panarium Kissena Inc., No. 15-CV-3642 (WFK) (ST), 2016 WL 11263668, at

 *12 (E.D.N.Y. Nov. 23, 2016) (quoting Hanchard-James v. Brookdale Family Care Ctrs., 12-

 CV-1922 (BMC), 2012 WL 3288810, at *4 (E.D.N.Y. Aug. 9, 2012) (other citation omitted)),

 adopted by, 2017 WL 1216571 (E.D.N.Y. Mar. 30, 2017).

        The next issue is the definition of the class. Plaintiff requests certification of a class

 including “all non-exempt laundry employees” while Defendants submit that if a class is

 certified it should include only “pressers.” This Court agrees with the latter approach—

 Plaintiff’s Complaint is simply devoid of any allegations regarding Tex Care employees who

 work in a position other than presser. In deciding whether potential plaintiffs are similarly

 situated, this Court is charged with looking at whether the plaintiff and the proposed putative

 plaintiffs “have similar positions, job requirements, pay provisions, and the like[.]” Juarez v.

                                                   9
Case 1:19-cv-01649-PKC-ST Document 38 Filed 04/20/20 Page 10 of 14 PageID #: 251




 449 Restaurant, Inc., 29 F. Supp. 3d 363, 369 (S.D.N.Y. 2014). In supporting her motion for

 collective certification, Plaintiff has alleged conversations with at least five employees, each of

 which she identifies as a “presser.” See Francisco Decl. ¶ 2 (listing five co-workers). Plaintiff

 fails to put forth factual allegations that forms “an identifiable factual nexus[,]” Juarez, 29 F.

 Supp. 3d at 369, that binds her with non-presser employees.

        Accordingly, this Court finds that a class of similarly situated people should be certified

 as including “pressers” for a period of 3 years from the filing of the complaint.

        3. Defendants Shall Produce Discovery

        Plaintiff requests that the Court order the production of names and contact information of

 potential collective members. Specifically, Plaintiff requests:
        the Court order Defendants to produce within ten days of its Order a list of all
        Covered Employees in Excel format who were employed by Defendants at any
        point in the six (6) years prior to the entry of the Order with the following
        information: names, social security number, titles, compensation rates, last known
        mailing addresses, email addresses, all known telephone numbers and dates of
        employment.
 Mem. Supp. at 15, ECF No. 32. Defendants object to disclosing the personal information of its

 employees and former employees, especially the social security numbers, noting privacy

 concerns. Mem. Opp. at 9–10, ECF No. 35.

        “Courts in this District commonly grant requests for the production of names, mailing

 addresses, email addresses, telephone numbers, and dates of employment in connection with the

 conditional certification of a FLSA collective action.” Benavides, 166 F. Supp. 3d at 488

 (quoting Martin v. Sprint/United Mgmt. Co., No. 15-CV-5237 (PAE), 2016 WL 30334, at *1

 (S.D.N.Y. Jan. 4, 2016) (collecting cases)); see also Tate v. WJL Equities Corp., No. 13-CV-

 8616 (JLC), 2014 WL 2504507, at *2 (S.D.N.Y. June 3, 2014) (“Courts in this Circuit have held

 that disclosure of employee contact information is relevant and appropriate in connection with

 conditional collective action certification.” (collecting cases)). Disclosure of this information is

 “commonplace . . . because such information is essential to identifying and notifying potential

 opt-in plaintiffs.” Fa Ting Wang v. Empire State Auto Corp., No. 14-CV-1491 (WFK) (VMS),

                                                   10
Case 1:19-cv-01649-PKC-ST Document 38 Filed 04/20/20 Page 11 of 14 PageID #: 252




 2015 WL 4603117, at *14 (E.D.N.Y. July 29, 2015) (collecting cases).

        Plaintiff provides a reason for seeking social security numbers. Plaintiff contends that

 “[a] large percentage of consent forms are typically returned as undeliverable, and the only way

 to locate these employees is to perform a search by social security number.” Mem. Supp. at 10,

 ECF No. 32. Plaintiff offers to execute a stipulation of confidentiality regarding the social

 security numbers to assuage Defendants’ concerns. Mem. Supp. at 10 (citing Patton v. Thomson

 Corp., 364 F. Supp. 2d 263, 268 (E.D.N.Y. 2005) (ordering defendant to produce social security

 numbers of putative collective members subject to entry of confidentiality agreement)).

        The privacy concerns of the putative class members outweigh any speculative benefit of

 providing social security numbers at this stage. In the event that Plaintiff receives a large

 number of consent forms as undeliverable, then Plaintiff can renew her request for social security

 numbers at that time. See Han v. Sterling Nat. Mortg., No. 09-CV-5589 (JFB) (AKT), 2011 WL

 4344235, at *12 (E.D.N.Y. Sept. 14, 2011) (finding request for social security numbers to be

 premature and allowing Plaintiff to renew request at a later date); Delaney v. Geisha NYC, LLC,

 261 F.R.D. 55, 60 (S.D.N.Y. 2009) (same).

        4. Mailing and Posting of Notice

        Plaintiff requests that notice be distributed to potential plaintiffs and posted at

 Defendants’ workplace. Courts routinely approve requests to send notice to putative collective

 action members via first-class mail. See Knox v. John Varvatos Enters., 282 F. Supp. 3d 644,

 667 (S.D.N.Y. 2017) (collecting cases). Courts are split on whether the posting of notice at a

 defendant-employer’s workplace should be permitted. See id. (noting disagreement among

 courts).

        Defendant opposes Plaintiff’s request to post notice of the lawsuit on its premises,

 arguing that posting notice “serves no real purpose in this case.” Mem. Opp. at 10, ECF No. 35.

 Plaintiff does not defend the posting of notice in its Reply brief, nor does it advance a persuasive

 argument in its opening brief. See Reply; Mem. Supp. Because courts are split on the issue, and

 because Defendants oppose the request, this Court finds that posting notice of the lawsuit is
                                                  11
Case 1:19-cv-01649-PKC-ST Document 38 Filed 04/20/20 Page 12 of 14 PageID #: 253




 unnecessary. This Court finds that notice via first-class mailing is sufficient at this stage. If a

 large number of notices are returned as undeliverable, then Plaintiff shall re-apply to this court

 for appropriate relief. See Han, 2011 WL 4344235, at 40–41 n.13 (finding posting of notice

 unnecessary and granting Plaintiff the opportunity to seek relief in the future).

        5. Equitable Tolling

        Plaintiff also requests that the Court apply the doctrine of equitable tolling to toll the

 statute of limitations until Plaintiff sends notice to potential opt-in plaintiffs. Mem. Supp. at 7.

 Typically, in an FLSA case such as this one, the statute of limitations for each plaintiff runs

 when he or she files written consent with the court electing to join the lawsuit. See 29 U.S.C. §

 256(b). Courts have discretion to equitably toll the limitations period when it is appropriate to

 “avoid inequitable circumstances.” Yahraes v. Rest. Assocs. Events Corp., No. 10-CV-935

 (SLT), 2011 WL 844963, at *1 (E.D.N.Y. Mar. 8, 2011). Despite the discretion given to trial

 courts, the “conditions for applying the doctrine are strict.” Knox, 282 F. Supp. 3d at 657.

 “Generally, a litigant seeking equitable tolling bears the burden of establishing two elements: (1)

 that he has been pursuing his rights diligently, and (2) that some extraordinary circumstance

 stood in his way.” Id. (quoting Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005)). Equitable

 tolling only applies in “rare and exceptional circumstances.” Phillips v. Generations Family

 Health Ctr., 723 F.3d 144, 150 (2d Cir. 2013) (quoting A.Q.C. ex rel. Castillo v. United States,

 656 F.3d 135, 144 (2d Cir. 2011)).

        Plaintiff supports his request for equitable tolling by stating that such tolling is necessary

 to avoid “inequitable circumstances.” Mem. Supp. at 11. Plaintiff merely contends that other

 courts have “increasingly granted requests for equitable tolling to avoid the prejudice to actual or

 potential opt-in plaintiffs that can arise from the unique procedural posture of such cases.” Mem.

 Supp. at 11 (citing cases). Even assuming that Plaintiff has been pursuing her rights diligently,

 there is no evidence that an “extraordinary circumstance stood in [Plaintiff’s] way.” When a

 plaintiff fails to put forth evidence to show entitlement to equitable tolling in an FLSA case,

 other courts have denied relief. See, e.g., Ramos v. PJJK Rest. Corp., No. 15-CV-5672 (PKC),
                                                   12
Case 1:19-cv-01649-PKC-ST Document 38 Filed 04/20/20 Page 13 of 14 PageID #: 254




 2016 WL 1106373, at *5 (S.D.N.Y. Mar. 10, 2016) (denying equitable tolling where “Plaintiffs .

 . . made no evidentiary showing as to why equitable tolling is warranted [and] merely

 contend[ed] that courts ‘routinely grant’ requests for equitable tolling in FLSA actions . . .”); see

 also Knox, 282 F. Supp. 3d at 658–61 (denying equitable tolling where plaintiffs did not make

 any evidentiary showing); Lanqing Lin v. Everyday Beauty Amore Inc., No. 18-CV-729 (BMC),

 2018 WL 6492741, at *7 (E.D.N.Y. Dec. 10, 2018) (denying equitable tolling where “Plaintiffs

 [did] not even argue that they ha[d] pursued their claims diligently, let alone that theirs is an

 exceptional case.”); Alberto v. Rico Pollo #2 Rest. Corp., No. 18-CV-4762 (BMC), 2018 WL

 6813057, at *5 (E.D.N.Y. Dec. 26, 2018) (denying equitable relief where plaintiffs had “not

 shown why their case is any different from a regular, run-of-the-mill FLSA collective action.”).

        Plaintiff fails to show why this is one of the “rare and exceptional” cases in which

 equitable tolling should apply; accordingly, this Court finds the doctrine inapplicable here.

    D. Conclusion

        This Court respectfully recommends that Plaintiff’s Motion to Certify be GRANTED in

 part and DENIED in part and the following relief be ordered:

    (1) Plaintiff’s proposed FLSA collective action be conditionally certified as including all

          current and former “pressers” employed by Defendants at any time on or after March

          22, 2016 to the entry of an Order on the present Motion;

    (2) Defendants produce the names, dates of employment, mailing addresses, e-mail

          addresses, telephone numbers, and dates of employment of potential members of the

          collective action during the period of March 22, 2016 to the entry of an Order on the

          present Motion; and

    (3) Plaintiffs be permitted to mail to all potential members of the collective the proposed

          FLSA notice (including the Spanish translation) that is attached as Exhibit A to

          Plaintiff’s Memorandum in Support (ECF No. 32-1).

    E. Objections to this Report and Recommendation

        Pursuant to 28 U.S.C. § 636(b)(1) and Rule 72(b)(2) of the Federal Rules of Civil
                                                   13
Case 1:19-cv-01649-PKC-ST Document 38 Filed 04/20/20 Page 14 of 14 PageID #: 255




 Procedure, the parties shall have fourteen (14) days from service of this Report and

 Recommendation to file written objections. Failure to file timely objections shall constitute a

 waiver of those objections both in the District Court and on later appeal to the United States Court

 of Appeals. See Frydman v. Experian Info. Sols., Inc., 743 F. App’x 486, 487 (2d Cir. 2018);

 McConnell v. ABC-Amega, Inc., 338 F. App’x 24, 26 (2d Cir. 2009); Tavarez v. Berryhill, No. 15-

 CV-5141 (CS) (LMS), 2019 WL 1965832, at *30 (S.D.N.Y. May 1, 2019); see also Thomas v.

 Arn, 474 U.S. 140 (1985).

 SO ORDERED.


                                                                      /s/
                                                              Steven L. Tiscione
                                                              United States Magistrate Judge
                                                              Eastern District of New York



 Dated: Brooklyn, New York
        April 20, 2020




                                                 14
